DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 or § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ikeda et al. (US 2016/0044751).
In re claim 1 Ikeda discloses a display device (Fig 2A-2C and 6A-6C, per ¶109 Figs 6A-6C are examples of display region 101) comprising a first display panel (Fig 2B, 100a) and a second display panel (100b), wherein the first display panel comprises a first display region (101a), wherein the second display panel comprises a second display panel (101b) and a region transmitting visible light (110b), wherein the second display region is adjacent to the region transmitting the visible light, wherein the first display region and the region transmitting the visible light overlap each other, wherein each of the first display panel and the second display panel comprise a first light-emitting element, a second light-emitting element, and a third light-emitting element (¶109).
Ikeda is silent as to the coverage of the claimed CIE chromaticity coordinates of the triangle formed by the RGB pixels per the BT.2020 standard.
It is inherent that Ikeda, having the same structure as that currently claimed, will produce the claimed CIE chromaticity coordinate coverage as a same structure is expected to produce the same results. Please see MPEP 2112-I for more details concerning inherency.
Additionally and alternatively, it would have been obvious to one of ordinary skill in the art to optimize the device of Ikeda to maximize the coverage of the CIE chromaticity space. The CIE chromaticity space reflects the colors that the human eye may perceive. Therefore one of ordinary skill in the art at the time of filing would understand that a color display, such as that of Ikeda, should fill the CIE chromaticity space as much as possible so that the display may fully reproduce images as perceived by the human eye.
In re claim 5 Ikeda discloses that the light-emitting elements each comprise a reflective electrode and a transflective electrode (¶148).
In re claims 6 and 7, as set forth in re claim 1 above, the details of the chromaticity of the display are either inherent in the disclosure of Ikeda or would be achieved in the course of optimizing the display for output close to the colors perceived by the human eye as well understood by one of ordinary skill in the art at the time filing.
In re claim 8 Ikeda discloses that the first module (Fig 2C, 100a) and a second module (100b) comprise a first display panel (101a) and a second display panel (102b) along with respective connectors (112a, 112b).
In re claim 9 Ikeda exemplifies the display device being utilized in a smartphone which contains all of the claimed elements.
In re claim 10 Ikeda discloses the device per claim 1 in which a coloring layer (¶144-¶149) is used to achieve RGB emission. While Ikeda is likewise silent to the chromaticity coverage of the color filter embodiment, the same arguments found in re claim 1 still apply.
In re claim 14 Ikeda discloses that the light-emitting elements each comprise a reflective electrode and a transflective electrode (¶148).
In re claims 15 and 16, as set forth in re claim 1 above, the details of the chromaticity of the display are either inherent in the disclosure of Ikeda or would be achieved in the course of optimizing the display for output close to the colors perceived by the human eye as well understood by one of ordinary skill in the art at the time filing.
In re claim 17 Ikeda discloses that the first module (Fig 2C, 100a) and a second module (100b) comprise a first display panel (101a) and a second display panel (102b) along with respective connectors (112a, 112b).
In re claim 18 Ikeda exemplifies the display device being utilized in a smartphone which contains all of the claimed elements.
Claim(s) 2, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to respective claims 1 and 10 above, and further in view of Abe et al. (US 2014/0312336).
In re claim 2 Ikeda discloses the device of claim 1 with an EL layer (Fig 10C, 833) in each of the elements between a pair of electrodes (831 & 835) but is silent to the further details of the EL layer.
Abe discloses a display device (Fig 1) including first, second and third light-emitting elements (¶50, respective RGB elements) wherein each light-emitting element comprises an electron-transport layer (9) between a pair of electrodes (3 & 10) and each of the light-emitting layers (8) are separated from each other (by bank 6), and wherein the light emitting elements share the same electron-transport layer (9, ¶57).
As disclosed by Abe in ¶79- ¶82 the universal layers starting with the electron transport layer 9 are formed by vapor deposition as opposed to the ink-jet printing, therefor minimizing the number of steps that have to be performed by the relatively slow ink-jet printing process. Therefore it would have been obvious to one of ordinary skill in the art to form a common electron transport layer in order to increase throughput.
In re claim 4 Abe discloses that the hole-transport layer (7) is formed to be separate from each other (¶79).
In re claim 11 Ikeda discloses the device of claim 1 with an EL layer (Fig 10C, 833) in each of the elements between a pair of electrodes (831 & 835) but is silent to the further details of the EL layer.
Abe discloses a display device (Fig 1) including first, second and third light-emitting elements (¶50, respective RGB elements) wherein each light-emitting element comprises an electron-transport layer (9) between a pair of electrodes (3 & 10) and each of the light-emitting layers (8) are separated from each other (by bank 6), and wherein the light emitting elements share the same electron-transport layer (9, ¶57).
As disclosed by Abe in ¶79- ¶82 the universal layers starting with the electron transport layer 9 are formed by vapor deposition as opposed to the ink-jet printing, therefor minimizing the number of steps that have to be performed by the relatively slow ink-jet printing process. Therefore it would have been obvious to one of ordinary skill in the art to form a common electron transport layer in order to increase throughput.
In re claim 13 Abe discloses that the hole-transport layer (7) is formed to be separate from each other (¶79).
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as applied to respective claims 1 and 10 above, and further in view of Chen et al. (US 2015/0179711).
In re claim 3 Ikeda discloses the device of claim 1 with an EL layer (Fig 10C, 833) in each of the elements between a pair of electrodes (831 & 835) but is silent to the further details of the EL layer.
Chen discloses a display device (Fig 20) including first, second and third light-emitting elements (RGB) wherein each light-emitting element comprises a hole-transport layer (122) between a pair of electrodes (110 & 130 – unlabeled in Fig 20 but overlying EL layers 125) and each of the light-emitting layers (125) are separated from each other, and wherein the light emitting elements share the same hole-transport layer (¶122).
By forming a common hole-transport layer the number of steps that need to be formed by selective processes (either by selective deposition or patterning) are minimized and thus throughput (for selective deposition) or yield (for etching) are improved. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form a common hole-transport layer in the device of Chen in order to optimize the process of forming said device.
In re claim 12 Ikeda discloses the device of claim 1 with an EL layer (Fig 10C, 833) in each of the elements between a pair of electrodes (831 & 835) but is silent to the further details of the EL layer.
Chen discloses a display device (Fig 20) including first, second and third light-emitting elements (RGB) wherein each light-emitting element comprises a hole-transport layer (122) between a pair of electrodes (110 & 130 – unlabeled in Fig 20 but overlying EL layers 125) and each of the light-emitting layers (125) are separated from each other, and wherein the light emitting elements share the same hole-transport layer (¶122).
By forming a common hole-transport layer the number of steps that need to be formed by selective processes (either by selective deposition or patterning) are minimized and thus throughput (for selective deposition) or yield (for etching) are improved. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to form a common hole-transport layer in the device of Chen in order to optimize the process of forming said device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL P SHOOK/Primary Examiner, Art Unit 2896